Citation Nr: 0836348	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for anemia, claimed as 
secondary to diabetes mellitus.

2.  Entitlement to a compensable evaluation for residuals of 
a left elbow shell fragment wound, primarily manifested by a 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 (left elbow scar) and July 
2002 (anemia) rating decisions of the Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This case was previously before the Board in January 2007, at 
which time the Board, in pertinent part, remanded service 
connection claims for anemia and an eye disorder, and a claim 
of entitlement to a compensable evaluation for a left elbow 
scar.  The development requested in that remand has been 
undertaken and the case has returned to the Board for 
appellate consideration.  Service connection for an eye 
disorder, characterized as cataracts, was granted in a 
February 2008 rating action; accordingly, that claim is no 
longer in appellate status before the Board.


FINDINGS OF FACT

1.  The veteran's anemia, described as alpha-thalassemic, is 
a genetic disorder, which is in no way etiologically related 
to service-connected diabetes mellitus and was not incurred 
in or aggravated by service.

2.  The veteran's residuals of a left elbow shell fragment 
wound consists of a scar which is not painful or tender and 
is productive of some limitation of motion which is not 
compensable in degree.




CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active duty 
service and is not secondary to any service-connected 
condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310 (2007).

2.  The criteria for compensable evaluation for residuals of 
a left elbow shell fragment wound, primarily manifested by a 
scar, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7801, 
7802, 7803, 7804, 7805 (2007); 38 C.F.R. § 4.118 DCs 7803, 
7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that as to the veteran's service connection 
claim for anemia, the VCAA duty was satisfied by letters sent 
to the veteran in October 2004 and February 2007.  Those 
letters addressed all of the notice elements but were sent 
after the initial adjudication of the claim in July 2002.  
Although these letters were not sent prior to the initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the service connection claim was readjudicated in a 
February 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In a 
March 2006 letter, the veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.

Here, the veteran has requested a compensable evaluation for 
his already service-connected left elbow disorder.  In this 
regard, once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490- 
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
However, notice that was provided to the veteran in October 
2004 and February 2007 is legally sufficient as regards VA's 
duty to notify.  Moreover, the veteran was provided with 
notice concerning the effective date and rating criteria in 
March 2006 and his increased rating claim on appeal were 
subsequently readjudicated in a February 2008 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's available but limited 
service treatment records as well as all available VA medical 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in conjunction with the veteran's claims for 
both service connection and an increased rating.  The veteran 
has also been afforded several pertinent VA examinations 
during the appeal period, including those most recently 
conducted in 2007.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Factual Background

The DD 214 shows that the veteran's primary specialty was as 
a machine gunner and reveals that he received awards and 
decorations including a Purple Heart and a Combat Action 
Ribbon.  

The service treatment records in this case are incomplete.  
The only available service treatment record consists of a 
1966 enlistment examination report which does not reflect 
that the veteran had anemia upon service enlistment.

Private medical records show that diabetes was diagnosed in 
May 1988.

January 1995 VA examination reports indicate that the veteran 
gave a history of a shrapnel wound of the left shoulder and 
arm, sustained in March 1968 during combat in Vietnam.  
Following examination and review of X-ray films, a diagnosis 
of a history of a shrapnel wound affecting the left elbow and 
shoulder was made.  It was noted that the joints did not 
appear to be involved.  Also noted was a scar on the left 
elbow, described as somewhat obliterated secondary to a post-
service burn.  Insulin dependent diabetes mellitus was also 
diagnosed at that time.

Upon VA neurological evaluation conducted in January 1995, 
the veteran complained of numbness affecting the left side of 
the body including the left arm and hand.  On examination, 
the examiner commented that the site of the shrapnel wound 
distal to the left elbow on the volar aspect of the forearm 
could not be seen.  An assessment of probable left carpal 
tunnel syndrome, not related to the shrapnel injury was made.  
The examiner commented that there was no evidence of injury 
to any nerve of the arm due to the shrapnel injury.  X-ray 
films of the left elbow taken in January 1995 showed no bone 
or joint abnormality with no evidence of unusual soft tissue 
calcifications.  

Lab testing conducted by VA in February 1995, showed reduced 
hemoglobin (HGB) and hemocrit (HCT) as well as reduced median 
red cell volume (MCV).

In an October 1995 rating action, service connection for a 
scar as a residual of a shell fragment wound of the left 
elbow was granted and a noncompensable evaluation was 
assigned from December 1994.

A private medical record dated in September 1999 reflects 
that lab findings for the veteran revealed decreased MCV and 
increased RCB, suggestive of thalassemia trait.  

A September 1999 VA record shows that the veteran was seen 
for a diabetes mellitus follow-up.  The assessments included 
diabetes mellitus, Type II, clinically well-controlled; and 
microcytic anemia.  An October 1999 record indicates that the 
veteran had microcytic, hypochromic anemia with a 
glycohemoglobin level of 6.9.  The record stated that the 
veteran was taking medications, but none that could cause 
this type of anemia.  He was referred to hematology/oncology 
for evaluation of anemia.  

The veteran underwent electromyography testing in February 
2000.  The veteran's problems included a shrapnel injury of 
the left shoulder with associated numbness in the left arm 
and shoulder and complaints of pain along the left shoulder, 
left upper extremity with associated tingling and numbness of 
the left upper extremity and left hand for several years with 
occasional pain in the left shoulder and lower cervical area.  
On physical examination, range of motion of the cervical 
spine and left shoulder was slightly restricted.  Tinel's and 
Phalen's signs were positive along the left median and there 
was altered sensation along the left median distribution. 
Following EMG and nerve studies, impressions of: (1) findings 
suggestive of left carpal tunnel syndrome; (2) left ulnar 
neuropathy involving the ulnar nerve segment across the 
elbow, secondary to underlying possible diabetic etiology; 
and (3) chronic left C5-6 radiculopathy with no EMG evidence 
of plexopathy; myopathy or motor neuron disease; were made.  
X-ray films of the left elbow taken in February 2000 revealed 
no evidence of fracture, dislocation or bony abnormality.

A VA examination for scars was also conducted in February 
2000.  The veteran reported that he was hit by shrapnel from 
a rocket in 1968 resulting in scarring of the left upper arm 
and shoulder.  He reported that the elbow wound had been 
sutured.  He complained of severe pain of the left upper 
extremity with tingling and numbness.  Examination revealed a 
28 x 23 cm irregularly shaped scar on the anterior and 
lateral aspect of the upper left arm, with no localized 
tenderness, swelling or keloid formation was noted.  The 
report indicated that this scar was hyperpigmented with no 
associated loss of soft tissue or muscle.  Evaluation of the 
left elbow revealed no evidence of localized swelling or 
tenderness in the joints.  Range of motion in flexion, 
extension, pronation and supination were full except for 
subjective complaints of pain.  The diagnoses included: 
shrapnel wounds of the left shoulder and left elbow with 
residual scars; chronic pain of the left shoulder and left 
elbow with moderate limitation of movement in the left 
shoulder and no X-ray evidence of arthritis - the examiner 
opined that the most likely cause of the pain was arthritis 
in the cervical vertebrae as shown by X-ray films which 
revealed degenerative arthritic changes at C3 through C5 and 
vertebrae and loss of normal cervical lordosis; and left 
upper extremity pain, associated with tingling and numbness.  
It was further noted that EMG studies were consistent with 
left carpal tunnel syndrome.

A VA neurological evaluation was conducted in March 2000, at 
which time the veteran complained of numbness of the entire 
left arm and decreased grip strength in the left hand.  
Muscle tone of the upper extremities was normal bilaterally 
and strength was 5/5.  Some muscle weakness of the left side 
was noted.  An impression of subjective sensory loss of the 
entire left upper extremity which did not fit into a 
physiological distribution, was made.  The examiner also 
noted that there was no objective evidence of neuropathy or 
radiculopathy on examination.

By rating action of March 2000, a noncompensable evaluation 
for a left elbow scar was continued.  

X-ray films of the left elbow taken in July 2000 revealed no 
evidence of opaque foreign bodies.

A VA diabetes mellitus examination was conducted in September 
2001 at which time the diagnoses included anemia, secondary 
to alpha-thalassemia.  

Physical examination of the left upper extremities was also 
undertaken by the VA during the September 2001 diabetes 
examination.  There was diminished sensation of the left 
anterolateral forearm in the radial aspect of the arm.  
Tinel's sign was negative at the wrist and elbows 
bilaterally.  Scarring was noted at the left shoulder, but 
more so in the left brachial areas.  It was commented that 
the scarring was not fixated and showed some pigment 
alteration with some mild decreased sensation.  There was no 
fixation or contracture of the scar and no underlying soft 
tissue loss was noted.  The upper extremity showed intact 
range of motion and strength with the exception of the left 
shoulder showing grade 4/5 weakness.  Deep tendon reflexes 
were intact in both upper extremities.  The veteran was able 
to make a full fist, had finger and full thumb opposition 
with intact sharp dull sensation in both upper extremities.  

By rating action of July 2002, the RO granted service 
connection for diabetes mellitus and denied service 
connection for anemia.

The veteran was seen by VA orthopedics in July 2003 with 
complaints of constant left shoulder pain assessed as 
significant left rotator cuff tear on the left side was made.  
The veteran was seen in August 2003 at which time he 
continued to complain of chronic left shoulder pain.  EMG 
testing also conducted in August 2003 which revealed chronic 
sensorimotor, axonal peripheral neuropathy without evidence 
of superimposed cervical radiculopathy.

The veteran presented testimony at a hearing held at the RO 
in May 2003.  The veteran testified that a hematologist had 
told him in about 2001 or 2002 that there was a good 
possibility that diabetes and anemia were related.  

A VA examination was conducted in January 2004 at which time 
the diagnoses included mild hypochromic and microcytic 
anemia.  Neurological examination revealed diminished touch 
and pinprick sensation in both hands and feet and well as 
decreased vibratory sense.  The examiner indicated that there 
was evidence of peripheral neuropathy due to diabetes in both 
the upper and lower extremities.  The examiner also observed 
that a CT scan of the cervical spine and MRI of the cervical 
spine had shown degenerative disc disease at C3-4, and C4-5 
levels with cord compression and thecal sac indentation, 
which was probably the reason for pain in the left upper arm.

With respect to the left elbow, the veteran complained of 
left shoulder, arm and elbow pain with numbness in the hand 
and trouble gripping.  It was noted that he had not lost any 
work time due to upper extremity pain.  The report stated 
that there was extensive scarring due to burns on the 
anterolateral aspect of the left arm and shoulder.  Mild 
tenderness in the left shoulder near the acromion was noted, 
but no swelling was seen.  Movements at the elbow were within 
normal limits with no localized tenderness or swelling.  Grip 
was poor in the left upper extremity, measured as 4+/5 in the 
right hand and 2/5 in the left hand.  No definite atrophy was 
seen.  The examiner indicated that a rotator cuff tear in the 
left shoulder was present which was secondary to the shrapnel 
wound.  X-ray films of the left elbow revealed an abnormal 
bone density of the ventral articular margin of the 
olecranon.  The diagnoses included: diabetes mellitus with 
peripheral neuropathy of all 4 extremities; and a rotator 
cuff tendon tear with some deformity shown on X-ray films.

A VA peripheral nerves examination was conducted in January 
2005, at which time diabetes mellitus, not well controlled, 
with peripheral neuropathy of all 4 extremities was 
diagnosed.

In a March 2006 rating decision, the RO granted service 
connection for peripheral neuropathy of the left and right 
upper extremities and left and right lower extremities, each 
of which was assigned a separate 10 percent evaluation, 
effective from May 2003.

A VA hemic examination was conduced in May 2007.  Lab values 
revealed that the most recent CBC showed microcytic, 
hypochromic anemia, described as likely secondary to iron 
deficiency.  The impressions included anemia of uncertain 
etiology and the examiner specifically opined that this was 
not due to diabetes mellitus.  

In July 2007, the VA examiner provided an addendum to the 
hemic examination and clarified that the claims folder had 
been reviewed.  The examiner observed that no anemia was 
noted on the 1966 indication examination report.  Reference 
was made to clinical evidence dated in January 1995 which 
showed reduced HGB and HCT as well as reduced MCV with 
increased red blood count, which the examiner noted was 
suggestive of thalassemia trait.  The examiner also observed 
that lab values done in September 1999 for anemia showed that 
the veteran had normal serum, iron, reticulocyte and 
transferring levels, all compatible with thalassemia.  The 
examiner clarified that the veteran's anemia was alpha-
thalassemia and opined that this was present in service, but 
not etiologically related to service as it was a genetic 
disorder with which the veteran was born.  The examiner 
emphasized again that this was not etiologically related to 
service-connected diabetes mellitus.  

A VA muscle and scar examination was also conducted in May 
2007.  A scar on the anterior of the left elbow measuring 1.5 
cm x 1.5 cm was noted.  The examiner described it as greater 
than .6 cm at the widest part and not greater than 13 cm in 
length.  The surface contour was described as slightly 
depressed on palpation and it was reported that the scar was 
adherent to the underlying tissue.  The examiner noted that 
the scar was not hypo or hyperpigmented, but observed that 
the skin in the area of the scar was slightly shiny, but not 
irregular, atrophic or scaly.  It was also reported that the 
underlying soft tissue missing did not exceed 6 square inches 
and the skin was not indurated and inflexible in an area 
exceeding 6 square inches.  

The examiner also explained that the affected area of the 
left elbow scar was about 2.5 square cm. and that the percent 
of exposed area of the body was less than 1%.  The report 
noted that the veteran had not been treated with 
corticosteroids or other immunosuppressive drugs.  Elbow 
flexion was measured as 115 degrees with normal supination 
and pronation of 40 degrees.  Status post left anterior elbow 
shrapnel wound with accompanying reduction in range of motion 
of the left elbow and accompanying entrance wound scar was 
made.  


Legal Analysis

In a case such as this where it appears that veteran's 
service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the veteran's 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

	A.  Anemia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
primary anemia, manifests to a degree of 10 percent or more 
within one year of leaving service, such disability shall be 
granted service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309 (2007).  Anemia is currently evaluated under 
Diagnostic Code 7700. Diagnostic Code 7700 dictates that 
hemoglobin of 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches warrants a 10 
percent disability rating.  38 C.F.R. § 4.117, Diagnostic 
Code 7700.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The veteran primarily maintains that service connection is 
warranted for anemia on a secondary basis, as etiologically 
related to service-connected diabetes; however, it appears 
that several theories of entitlement must be addressed in 
this case for the sake of completeness. 

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  The record fails to include any evidence in 
this case which establishes or even suggests that a secondary 
relationship exists, either by virtue of causation or 
aggravation, between service-connected diabetes and currently 
manifested anemia.  The veteran himself maintains that such a 
secondary relationship exists.  The Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, he is not competent to provide the 
required medical nexus evidence.

The veteran has also made statements to the effect that a 
doctor informed him that an etiological link may exist 
between diabetes and anemia.  However, there is no documented 
evidence of record which supports statements to that effect.  
Moreover, the Court has held that hearsay medical evidence, 
as transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board has also considered the application of 38 C.F.R. 
§ 3.306, pertaining to aggravation of pre-service disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.

Rather, where the government fails to rebut the presumption 
of soundness under section 1111, the veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, it is clear that neither 
anemia or thalassemia (trait) were noted on the July 1966 
enlistment examination report.  Therefore, VA must show by 
clear and unmistakable evidence that the claimed disease or 
injury existed prior to service.  In this regard, the sole 
evidence presented identifying alpha-thalassemic anemia as 
genetic and present since birth was offered by a VA examiner 
in 2007.  While the Board has no reason to doubt the 
credibility of this opinion, the Board is not convinced that 
this opinion in and of itself constitutes clear and 
unmistakable evidence that anemia existed prior to service 
and possibly since birth.  In this regard, the Board must 
point out that there is no indication that anemia was 
diagnosed at any time prior to 1999, about 30 years after the 
veteran's discharge from service.  Moreover, even when 
diagnosed in 1999, there was no opinion provided or evidence 
showing at that time that the diagnosed anemia was genetic or 
had been present since birth or at least prior to service.  

In addition, as to both anemia and thalassemia (which has 
been characterized as an inherited trait), "[t]he presumption 
of soundness is not rebutted merely by the fact a disease is 
hereditary, as genetic or other familial disposition to 
develop a disease does not constitute having the disease."  
VAOPGCPREC 1-90.  In this case, there has been absolutely no 
evidence presented that the veteran actually suffered from 
anemia prior to service and nothing on his entrance medical 
examination indicates symptoms or a diagnosis of thalassemia 
or anemia; as indicated both anemia and indications of a 
thalassemia trait were initially identified in 1999.  Even if 
the Board were to determine that anemia clearly and 
unmistakably existed prior to service as was suggested by the 
VA examiner in 2007, the evidence does not clearly and 
unmistakably establish that anemia chronically worsened or 
increased in severity during his period of service.  
Accordingly, the presumption of soundness is not rebutted and 
the Board concludes that the veteran is entitled to the 
presumption of soundness.  U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b). 

Based on the foregoing, the Board's analysis must turn to the 
issue of whether anemia was incurred during the veteran's 
period of active service and whether service connection may 
be warranted on a direct or presumptive basis.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003).  In this case, as been previously 
discussed anemia was initially diagnosed in 1999; hence, it 
was clearly not diagnosed in service or during the first 
post-service year, and accordingly service connection is not 
warranted for that condition on a presumptive basis under the 
provisions of 38 C.F.R. §§  3.307, 3.309 (2007).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), 
however, VA's General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the veteran has 
additional disability from aggravation due to a superimposed 
condition.  See also Monroe v. Brown, 4 Vet. App. 513, 514- 
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  

As briefly noted earlier herein, the evidence in this case 
indicates that the veteran's alpha thalassemia is an 
inherited trait, meaning in his genetic makeup.  In both 2001 
and 2007, anemia was determined to be alpha thalassemic.  
Service connection cannot be granted for congenital disorders 
as a matter of express VA regulation.  See 38 C.F.R. §§ 
3.303(c), 4.9.  The only possible exception is if there is 
probative evidence of additional disability due to 
aggravation during service by a superimposed condition, and 
there is no such evidence in this particular instance.  
Further, the Board points out that even under the theory of 
direct service connection, there still remains no medical 
nexus evidence attributing this condition to military 
service.  In this regard, when this matter was addressed by a 
VA examiner in 2007, the examiner opined that while it was 
believed that this anemic condition was present in service, 
it was not etiologically related to service (as it was a 
genetic disorder with which the veteran was born).  

Consequently, the preponderance of the evidence is against 
the veteran's claim for anemia.  The benefits sought on 
appeal are accordingly denied as there is no reasonable doubt 
concerning this to resolve in his favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996)

	B.  Left Elbow Shell Fragment Wound Residuals - Scar

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The regulations for rating disabilities of the skin (to 
include scars) were revised effective August 30, 2002.  67 
Fed. Reg. 49,596 (July 31, 2002).  Inasmuch as the veteran 
filed his increased rating claim for a left elbow scar prior 
to that time, the former and current rating criteria used for 
the evaluation of scars are applicable in this case.  While 
all applicable versions of the rating criteria will be 
considered, the current criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The veteran's left elbow scar has been assigned a 
noncompensable rating based on limitation of function of part 
affected.  38 C.F.R. § 4.118, DC 7805, for the entirety of 
the appeal period, extending from September 1999.  The 
revised criteria of Diagnostic Code 7805 are essentially the 
same as the former criteria for Diagnostic Code 7805, 
directing that scars are to be rated on the limitation of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective before and after August 30, 2002).

For superficial scars a compensable rating was assigned when 
there was evidence of tenderness and pain on objective 
demonstration (10 percent).  38 C.F.R. § 4.118, DC 7804 
(effective before August 30, 2002).  Effective from August 
30, 2002, forward, DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following DC 7804.  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2002).  
Effective from August 30, 2002, forward, a 10 percent rating 
is warranted for scars that are superficial and unstable (an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar).  38 C.F.R. § 4.118, 
DC 7803.

Further, the Board also notes that DCs 7801 and 7802, as in 
effect prior to August 30, 2002, were applicable only to burn 
scars.  However, effective August 30, 2002, these codes were 
revised to eliminate this requirement.  Under the revised DC 
7801, scars, other than of the head, face or neck, that are 
deep or that cause limited motion warrant a 10 percent rating 
when the scars cover an area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is warranted when 
the area or areas exceeds 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 
square inches (465 sq. cm.); while a 40 percent rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 2 following DC 7801.  
Under the revised DC 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Based on the above, the Board concludes that the criteria for 
a compensable disability rating for the veteran's left elbow 
scar have not been met.  A compensable evaluation under DC 
7801 or 7802 is not warranted as the veteran's left elbow 
scar area does not exceed 6 square inches /39 sq. cm. or 
cover an area of 144 square inches/929 sq. cm. or greater.  

A compensable evaluation is also not warranted under either 
the former or current criteria used for DC 7803 as the 
veteran's scar has not been described as poorly nourished 
with evidence of repeated ulceration or superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803 (2002 and 2007).

There has been no evidence presented during the appeal period 
which indicates that the veteran's left elbow scar was either 
tender and painful on objective demonstration or even just 
painful on examination.  Accordingly, a compensable 
evaluation is not warranted under either the former or 
current criteria used for DC 7804.  38 C.F.R. § 4.118, DC 
7804 (2002 and 2007)

The Board has also considered whether the left elbow scar 
warrants a compensable rating based on limitation of function 
of part affected.  For rating purposes, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the 
evidence shows that the veteran is right-hand dominant, for 
rating purposes.  

With respect to the left arm disability, under DC 5212, a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  Here, there is no indication of either malunion or 
nonunion of the left forearm.  As such, the Board concludes 
that the criteria for a compensable disability rating under 
DC 5212 have not been met.  

The Board has also considered whether the veteran has a 
limitation of motion associated with the left elbow scar.  
Normal range of elbow motion is 145 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate I.  
Normal forearm pronation is from zero to 80 degrees and 
normal forearm supination is from zero to 85 degrees.  38 
C.F.R. § 4.71, Plate I

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5206 
state that limitation of flexion of the minor forearm provide 
for a 10 percent rating where flexion is limited to 100 
degrees, and for a 20 percent rating when it is limited to 90 
degrees.  Diagnostic Code 5207 for limitation of extension of 
the forearm provides for a 10 percent rating with extension 
limited to 45 to 60 degrees, and a 20 percent rating for 
extension limited to 75 degrees.  Finally, Diagnostic Code 
5208 provides a 20 percent rating for forearm flexion limited 
to 100 degrees and extension limited to 45 degrees.

At the February 2000 VA examination, the examiner noted full 
range of motion in the elbow with full extension and flexion.  
At the May 2007 VA examination, elbow flexion was measured as 
115 degrees with normal supination and pronation.  As there 
is no evidence of flexion limited to 100 degrees, or 
extension limited to 45 to 60 degrees, a compensable rating 
is not warranted under Diagnostic Codes 5206, or 5207.  As 
there is no evidence of forearm flexion limited to 100 
degrees and extension limited to 45 degrees, a rating of 20 
percent is not warranted under Diagnostic Code 5208-7805.

To the extent that any neurological findings have been made 
in the area of the left elbow, these findings have not been 
attributed to the service-connected left elbow scar.  In this 
regard, the Board also observes that service connection has 
been separately granted for peripheral neuropathy of the left 
upper extremity associated with service-connected diabetes 
mellitus.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
left elbow disability, and that the manifestations of this 
condition are not in excess of those contemplated by the 
currently assigned non-compensable evaluation.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

Thus, the preponderance of the evidence is against the claim 
for a compensable rating for service-connected residuals of 
shell fragment wound of the left elbow, manifested by a scar.  
Specifically, the Board concludes that the criteria for a 
compensable rating have not been met at any time during the 
course of the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007).  In making this determination, the 
Board considered the benefit-of-the-doubt doctrine but finds 
that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anemia is denied.

Entitlement to a compensable rating for residuals of a left 
elbow shell fragment wound, manifested by a scar, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


